Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 06, 2022

The Court of Appeals hereby passes the following order:

A22A0517. HANIG et. al. v. LOFT.

      We granted the application for interlocutory review of the trial court’s order
denying the appellants’ motion for summary judgment. After careful review of the
entire record in this case, we conclude that the application was improvidently granted.
Accordingly, it is ordered that this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/06/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.